DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/27/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. 
For example, CN106600405 does not have a corresponding English transaction. On Remarks 12/14/2021, Applicant is nonresponsive to this issue. Arguments not made are waived.
The information disclosure statement filed 10/01/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Status of Claims
Claims 21-40 have been rejected.
Response to Arguments12
I. Nature of Amendments
Applicant appears to make four (4) types of amendments. Examiner addresses each below.
With respect to the newly added language of “first” in “first random character sequences.” This language immaterially alters the claim elements in part and immaterially alter the claim as a whole. 
With respect to the newly added language of “random” in “a target random character sequence,” this language ostensible appears to alter the language in part. However, when view the claims as a whole, the language immaterially alters the state of the claims for the following. Originally filed claimed 21 recited the language of “one or more random character sequences.” Ultimately, this sequence was “matche[d with the] target character sequence[.]”  Instant Application at Claim 21 (originally filed). Viewing the claims as a whole, since the strings are matched, both values would be random. Reading in light of the Spec. (PGPUB at 0003), using random numbers to allocate assets goes to the thrust of the business solution.
With respect to the newly added language of “defined in the first smart contract,” this language immaterially alters the claim as a whole as understood by a POSITA. In Faidella, the p. 10 discloses: “The compiler module 84 may compile program instructions [also called] a smart contract, for incorporation within a transaction into the blockchain transaction ledger.” A smart contract by definition is just a program that executes instructions. As such, since the rules are within smart contracts, the language of “defined in the first smart contract” does not appear to materially alter the claim language as a whole.
With respect to the newly added language of “that was used to generated the one or more first random character sequences for the participant,” this language immaterially alters the claims as a whole for the following. The language “random character sequences” as been addressed above. The language of “for the participant” for the string was already in the originally filed claim 21. Instant Application at Claim 21, second element (originally filed).
As discussed below, and assuming arguendo that the claims do materially alter, the references continue to teach. Applicant does not appear to argue that newly added language below.

II. Applicant’s Arguments under 101
Applicant cites to para. 0030 and 0050 of the specification. Applicant emphasizes language in 0030 related to “public content” and “no manual intervention.” This language only supports Examiner’s position that the claims automate and implement the abstract idea as there is no manual intervention. 
Para. 0050 supports Examiner’s position since this is an improvement to a business problem and business solution and no rooted in technology.

III. Applicant’s Arguments under 103
III A. Generating via Multiple Smart Contracts
Applicant submits that both the “first random character sequences” and “target random character sequences” are not taught as they related to “generating.” See Rm. at 15. In the NF, the Examiner submitted
(b)	in a second stage at a second smart contract (Fig. 6A Item 612; 0061 “The steps may represent...read [information] from one or more smart contracts 640[.]”) (Examiner’s underlining.) 
(Note: Steps shown in 612 may correspond to steps shown in Fig. 4 to create the final seed. As such and by way of example, steps in Fig. 4 may be executed by one or more smart contracts.):
See Id. at para. 15, first and second bullets (alternations in original; emphasis in original).
Examiner maintains the same position as before that a POSITA with some knowledge blockchain and with a knowledge of contracts would readily utilize more than one smart contract to perform a task as anticipated by Fan. This aspect of the rejection is not addressed by the Applicant, nor does Applicant appear to acknowledge Examiners position. Arguments not made are waived.

III B. Piecemeal Analysis on Faidella/Chan
Applicant submits that “Faidella has no been shown to a random character sequence.” See Rm. at 17 (emphasis in original). Examiner stated in NF, “Fan as a whole is directed towards a blockchain lotto system, see generally 0002-0003 (background), and teaches (i) a plurality of smart contracts and (iii) lottery numbers with final seeds values[.]” See Id. at para. 15 (citations in original). Fan teaches random since the disclosure as a whole is directed towards blockchain lottery with seed values. While Fan is sufficient in terms of art to teach random values, Chan additionally teaches with seed 308. See NF at para. 19, second bullet. Applicant instead focuses on Faidella rather than the three (3) references as a whole. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

III C. Third Point
III(C)(i) Piece Meal of Fan and Chan
Applicant submits that “Chan is silent with respect to the feature of in response to two random character sequences matching with each other[.]” See Rm. at 17. Examiner submits that Fan teaches random values being matched since this is how a lottery, by definition, works. See NF at 15 (utilizing Fan and its lottery and random list to teach). This is not addressed by Applicant. This is piece meal analysis since Fan+Chan together teach asset transfer with matching random values. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner submits that Chan with Fan teaches the language as Chan implies and that a random sequence may be readily substituted for pseudorandom. See Chan at p. 15 (explaining difference between “true random number” and PRNG). See MPEP 2144(I) (“[T]he rational may be….implied[.]”). 

III(C)(i) Breadth of Random including Pseudorandom regardless of Disavowal in File Wrapper
Further, Applicant submits that the instant language is distinguished from Chan since Chan teaches pseudorandom number generator. See Rm. at 18 (cutting against Chan and disavowing the scope of random). Reading in light of the Spec. and performing a quick CTL+F, Examiner finds that the word random appears 183 times in the Spec. There appears to be no narrow definition of “random” in the Spec. nor has Applicant adduced any evidence to show otherwise. As such, Chan anticipates this contended language as “random” in the Spec. is broad.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-40 are directed to a method, product, and system respectively. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards matching items to obtain a benefit with a smart contract, which is an abstract idea of organizing human activity. Claims recite receiving…a participation request from a participant requesting a blockchain resource; generating…based on a first smart contract, one or more random character sequences for the participant, the one or more random character sequences satisfying a predetermined rule; publishing…the one or more random character sequences and identity information of the participant on a blockchain, wherein the one or more random character sequences and the identity information of the participant are associated; (b) in a second stage at a second smart contract: obtaining a target character sequence satisfying the predetermined rule, wherein the target character sequence is (i) generated by invoking the first smart contract, (ii) generated after the generation of the one or more random character sequences, and (iii) published on the blockchain; in th 2021 records: “Applicant explained that the benefit certificate is associated with assets like a house. This is why we have the first and second benefit certificate. It prevents people from buying into the lottery like system (i.e. random numbers and matching).” See also Applicant Initiated Interview Summary (March 16th 2021); Applicant Summary of Interview of Interview on March 24th 2021 (filed April 5th 2021). With respect to the newly added language of “random” and “first,” these limitations immaterially alter the claim language. With respect to the newly added language of “defined in the first smart contract” and “that was used…for the participant,” this language ties to the abstract idea associated with contracts and the lottery. The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are commercial or legal interactions. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, memory, and blockchain nodes merely uses a computer as a tool to perform an abstract idea. Specifically, the processor, memory, and blockchain nodes performs the steps or functions of receiving…a participation request from a participant requesting a blockchain resource; generating…based on a first smart contract, one or more random character sequences for the participant, the one or more random character sequences satisfying a predetermined rule; 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo 
Dependent claims 22-27, 29-34, and 36-40 further describe the abstract idea of organizing human activity. Specifically, claims 22, 29, and 36 recite an additional element of an oracle node. The claims accordingly only merely automated and implement the abstract idea. Claims 23, 30, and 37 further describe the abstract idea with no additional element. Claims 24, 31, and 38 further describe the abstract idea with no additional element. Claims 25, 32, and 39 further describe the abstract idea with no additional element. Claims 26, 33, and 40 further describe the abstract idea with no additional element. Claims 27 and 34 further describe the abstract idea with no additional element.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 24, 28, 30, 31, 35, 37, and 38 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Faidella WO2017112019A1 in view of US20190273610A1 Fan in view of WO2019034983A1 Chan.
Regarding claims 21, 28, and 35, Faidella as a whole is directed towards an identity system that matches information on the blockchain for identity authentication. Further, in one embodiment corresponding to Figs. 25-26, the identity system may be used in “an asset transfer transaction” and the like, see Faidella p. 33; see also Faidella at Fig. 23 (disclosing alternative embodiment for hotels). Faidella teaches assets transfer via match IDs on blockchain as follows:
(a)	in a first stage:
receiving, by one or more blockchain nodes (Fig. 2 Item 52; Fig. 3 Items “Node”), a participation request from a participant (Fig. 1 Item 28, Fig. 5 Items 506-508; p. 12 “generate…an identity”) requesting a blockchain resource (p. 33 (discussing “stock, bond, 
(Note: Creation Module 52 interfaces with Module 66 which includes blockchain in Fig. 3. Examiner is taking blockchain resource as a digital item associated with an asset on the blockchain.)
generating, by the one or more blockchain nodes, based on a first smart contract (Fig. 7 Item “Identity Data Data Structures 120” inside “Identity Services Contract 100”; p. 18 “smart contract…invoke[s] an identity data creation function”), one or more...character sequences for the participant (Fig. 5 Item 508, Fig. 9 Item 904 (generating identifier), 912 (embedding identifier into token); pp. 18-19), the first one or more first random character sequences satisfying a predetermined rule (pp. 18-19 (disclosing SHA1)) defined in the first smart contract (p. 18);
(Note: Examiner is mapping the identifier for the identity data to character sequence which may be embedded into the token, see p. 19 “may include the identifier representing…identity data[.]”.)
(Note: Examiner is mapping “rule” to algorithms found on pp. 18-19.)
publishing, by the one or more blockchain nodes, the one or more first...character sequences (pp. 18-19 “store the identifier…in a data structure on the blockchain…120[.]”) and identity information of the participant on a blockchain (p. 17 “identity data…such as…name of the individual”), wherein the one or more first...character sequences and the identity information of the participant are associated (Fig. 7 Item “Identity Data Data Structures 120” inside “Identity Services Contract 100”);
(Note: The identifier representing and the data itself are associated by virtue of the data structure and by the hash function.)
generate the one or more first…character sequences for the participant (pp. 18-19 
and (iii) published on the blockchain (pp. 18-19 “store the identifier…in a data structure on the blockchain…120[.]”);
in response to determining that the at least one of the one or more...character sequences matches the...character sequence (p. 13 “verify the identifier representing the identity data”)...
publishing, by the one or more blockchain nodes (pp. 18-19 “store the identifier…in a data structure on the blockchain…120[.]”), a matching result (p. 13 “verify the identifier representing the identity data”)...
Faidella does not teach:
(b)	in a second stage at a second smart contract
obtaining a...character sequence...wherein the...character sequence is (i) generated by invoking the first smart contract, (ii) generat[ing] more random character sequences...
obtaining a target character sequence 
generated after the generation of the
allocating a first benefit certificate corresponding to the blockchain resource to the participant; and
Fan as a whole is directed towards a blockchain lotto system, see generally 0002-0003 (background), and teaches (i) a plurality of smart contracts and (iii) lottery numbers with final seeds values, wherein the smart contracts may be to engage in “an asset transfer session” (Fig. 6B item 640; 0062; see also 0038-0040, 0043-0044) as follows:
(b)	in a second stage at a second smart contract (Fig. 6A Item 612; 0061 “The steps may represent...read [information] from one or more smart contracts
(Note: Steps shown in 612 may correspond to steps shown in Fig. 4 to create the final seed. As such and by way of example, steps in Fig. 4 may be executed by one or more smart contracts.):
obtaining a...random character sequence...wherein the...random character sequence (0031, 0058 (“random number sequence can be output”), 0079) is (i) generated by invoking the first smart contract (Fig. 6A Item 612; 0061 “The steps may represent...read [information] from one or more smart contracts 640[.]”) (Examiner’s underlining.), (ii) generat[ing] more random character sequences (Fig. 8 Item 840; 0031 “Next, the organizer...generate[s] a list of lottery numbers[.]”, 0079)...
(Note: The “lottery numbers” are also called “public list,” “random list,” or “random sequence”.)

As discussed above, both Faidella and Fan allow for the transfer of assets, wherein Faidella performs asset transfer via match identifiers in the blockchain, and wherein Fan utilizes smart contracts in a transfer session. As such, there exists a nexus since both discloses blockchain assets distribution.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the matching identifiers of Faidella with the lottery numbers of Fan, wherein both are encoded on the blockchain, in order to distribute assets randomly and in order to “grant privileges” to users of limited assets. (Fan at 0003.)

Neither Faidella nor Fan teach:
obtaining a target character sequence 
generated after the generation of the 
allocating a first benefit certificate corresponding to the blockchain resource to the participant; and
While both Faidella and Fan discuss assets maintenance/transfer/assignment. For example, Fan discloses “an assets transfer session” using a smart contract (0062; see also 0039, 0040-0043 (using smart contract/chaincode); However, neither expressly discuss asset distribution, for example, by updating the blockchain using smart contract. Further, while Fan is directed towards a lottery system and discussed assets distribution, Fan discloses general of lottery numbers. Chan teaches the distribution of digital assets from one account to another as follows using seeds:
obtaining a target character sequence [to unlock asset] (Fig. 2 Item 204, Fig. 3 Item 308; p. 15 ll. 1-5, p. 16 ll. 11-16; see also p. 17 (defining seed as “a number or vector”)
[seed 308] generated after the generation of the [seed 306] (Fig. 8 Item 810 “All Solutions Obtain w/I Time Limit?”) 
(Note: Examiner submits that the PRNG Tx3 occurs before the Seed Tx, compare Fig. 8 Item 806 with Fig. 8 Item 814, wherein each Tx is feed a value/number/vector called a seed, compare Fig. 3 Item 306 with Fig. 3 Item 308.)
allocating a first benefit certificate corresponding to the blockchain resource to the participant [from another] (Fig. 3 Item 312; p. 12 ll. “transferring ownership/control of the digital asset.”; see also p. 16 ll. 15-20, p. 16 ll. 24-26, p. 17 l. 1, p. 17 ll. 17-28); and

When viewing Faidella, Fan, and Chan as a whole, it can be appreciated that there exists a nexus given that each allow for the distribution of assets using the blockchain. Chan is used to fill in the gaps associated with the lottery system of Fan, which is a matter of common sense. That is, expressly disclose a final matching number in association with lottery numbers. Chan fills in the remainder with the seed used to unlock the assets.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Faidella-Fan, specifically the plurality of smart contracts that comprise logic and code, with the smart contracts of Chan in order to provide match to the lottery numbers and distribute assets accordingly. (Fan at 0003.)

Regarding claims 23, 30, and 37 Faidella teaches:
wherein publishing the one or more first...character sequences (pp. 18-19 “store the identifier…in a data structure on the blockchain…120[.]”) and the identity information of the participant on the blockchain comprises (p. 17 “identity data…such as…name of the individual”):
and the identity information of the participant on the blockchain (p. 17 “identity data…such as…name of the individual”).
Faidella does not teach:
random character sequences
for each random character sequence included in the one or more random character sequences,
transmitting, by the one or more blockchain nodes, the random character sequence to the participant; and 
when receiving a confirmation message from the participant, publishing, by the one or more blockchain nodes, the random character sequence...
Fan teaches:
random character sequences 0058 (“random number sequence can be output”)
for each random character sequence included in the one or more random character sequences (0058 “The random sequence may be distributed to all the network nodes....”),
transmitting, by the one or more blockchain nodes, the random character sequence to the participant; and (Fig. 3 Item 312 (showing nodes); 0058 “The random sequence may be distributed to all network nodes....”)
when receiving a confirmation message from the participant (0058 “[T]he network nodes verifies the random sequence [and] transmit[s] notification to the organizing node.”), publishing, by the one or more blockchain nodes (0058 “[T]he organizing nodes receives a consensus of verification....[and] output...a lottery number.”; see also 0002 (discussing “consensus” and adding blocks to ledger), 0024 (same)), the random character sequence (0058) 

Regarding claims 24, 31, and 38 Faidella teaches:
when receiving a reselection message from the participant, re-invoking, by the one or more blockchain nodes (Fig. 5 Item 506; p. 12), the first smart contract to update (p. 12 “modify the identity””) 
Faidella does not teach:
the random character sequence.
Fan teaches
the random character sequence (Fig. 8 Item 840; 0031 “Next, the organizer...generate[s] a list of lottery numbers[.]”, 0079).

Claims 22, 29, and 36 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Faidella, Fan, and Chan in view of US20200012731A1 Deshpande.
Regarding claims 22, 29, and 36 Fan teaches:
the...character sequence is read from the blockchain (0031, 0058 (“random number sequence can be output”), 0079 (discussing “final seed value”) by using the second smart contract (Fig. 6A Item 612; 0061 “The steps may represent...read [information] from one or more smart contracts 640[.]”) (Examiner’s underlining.), and the...character sequence is published on the blockchain (Fig. 4 Item 420, Fig. 5 Item “Random List...RID5”; 0057 “distributed ledger”) by a[] node on the blockchain; or (Fig. 5 Item “Random List...RID5”; 0057 “distributed ledger”)
(Note: Examiner submits both the final seed value and the random list are on the blockchain. Compare Fig. 4 with Fig. 5.)
the...character sequence is read from the blockchain (0031, 0058 (“random number sequence can be output”), 0079 (discussing “final seed value”) by using the second smart contract (Fig. 6A Item 612; 0061 “The steps may represent...read [information] from one or more smart contracts 640[.]”) (Examiner’s underlining.), and the...character sequence is published on the blockchain (Fig. 4 Item 420, Fig. 5 Item “Random List...RID5”; 0057 “distributed ledger”) on the blockchain (Fig. 5 Item “Random List...RID5”; 0057 “distributed ledger”) after a consensus is reached (0058 “consensus of verifications”).
Neither Fan nor Faidella teach:
target random character sequence 
by an oracle node 
Chan teaches:
target random character sequence (Fig. 2 Item 204, Fig. 3 Item 308; p. 15 ll. 1-5, p. 16 ll. 11-16; see also p. 17 (defining seed as “a number or vector”)
Neither Faidella, Fan nor Chan teach:
by an oracle node
Deshpande teaches:
by an oracle node (Deshpande 0033, 0056)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify or substitute the nodes of Faidella, Fan, and Chan, wherein each of the aforementioned references are directed towards blockchains and accordingly comprise nodes within the network, with the oracle node of Deshpande in order to gather information that is off chain which may be used an I/O to talk to outside the blockchain world. (Deshpande at 0056.)

Claims 25, 26, 32, 33, 39, and 40 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Faidella, Fan, and Chan in view of US20180130050A1 Taylor.
Regarding claims 25, 32, and 39 Faidella teaches:
when the first benefit certificate is a smart asset certificate on the blockchain (p. 33 (discussing “stock, bond, other trade”), 
Faidella does not teach:
the second smart contract
is used to allocate the smart asset certificate to the participant; or
when the first benefit certificate is an off-chain benefit certificate outside the blockchain, the second smart contract is used to send an allocation instruction to an off-chain object to instruct the off-chain object to allocate the off-chain benefit certificate to the participant.
Fan teaches:
the second smart contract (Fig. 6A Item 612; 0061 “The steps may represent...read [information] from one or more smart contracts
Neither Fan nor Faidella teach:
is used to allocate the smart asset certificate to the participant; or
when the first benefit certificate is an off-chain benefit certificate outside the blockchain, the second smart contract is used to send an allocation instruction to an off-chain object to instruct the off-chain object to allocate the off-chain benefit certificate to the participant.
Chan teaches:
is used to allocate the smart asset certificate to the participant; or (Fig. 3 Item 312; p. 12 ll. “transferring ownership/control of the digital asset.”; see also p. 16 ll. 15-20, p. 16 ll. 24-26, p. 17 l. 1, p. 17 ll. 17-28)
Neither Faidella, Fan nor Chan teach:
when the first benefit certificate is an off-chain benefit certificate outside the blockchain, the second smart contract is used to send an allocation instruction to an off-chain object to instruct the off-chain object to allocate the off-chain benefit certificate to the participant.
Taylor teaches:
when the first benefit certificate is an off-chain benefit certificate outside the blockchain (Compare Fig. 5 Item 520 (showing blockchain) with 502, 504, 510, 514, 516, and 518 (showing not on blockchain); 0089-0091) (Note: 0090 discloses with Examiner’s emphasis: “[Some] are made off-exchange and then entered into the blockchain[.]”0091 discloses multiple embodiments of “directly on the blockchain or through a separately filing.” 0092 discloses: “Some enterprises transact...and accept responsibility for further subdivision[.]”), the second smart contract [utilized to trade] (0090) is used to send an allocation instruction to an off-chain object to instruct the off-chain object to allocate the off-chain benefit certificate to the participant (0089-0092) (Note: The “Exchange Trading Pit” is not on the blockchain, wherein the blockchain acts as a “master blotter,” see 0092.).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined teachings of Faidella, Fan, and Chan with the trading pit apart-from but associated with the blockchain of Taylor in order to other users manage the accounts/assets of others with authorization as a matter of laissez faire economics.

Regarding claims 26, 33, and 40 Fan teaches:
first random character sequences (Fig. 8 Item 840; 0031 “Next, the organizer...generate[s] a list of lottery numbers[.]”, 0079)
Neither Fan nor Faidella teach:
freezing, by the one or more blockchain nodes, a second benefit certificate to create one or more participant certificates; and
in response to determining that none of the one or more...character sequences match the target character sequence, terminating an ownership of the one or more participation certificates from the participant.
Chan teaches:
in response to determining that none of the one or more first...character sequences match the target character sequence, terminating an ownership of the one or more participation certificates from the participant (Fig. 5 Item 514 (showing X); pp. 22-23 (discussing failure to provide solution)).
Neither Faidella, Fan nor Chan teach:
freezing, by the one or more blockchain nodes, a second benefit certificate to create one or more participant certificates; and
Taylor teaches:
freezing, by the one or more blockchain nodes (0088 (discussing blocks for blockchain)), a second benefit certificate to create one or more participant certificates; and (0086 (discussing “blocking” of transactions); see also 0088 (discussing “revoking”), 0089-0092 (discussing trading))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined teachings of Faidella, Fan, and Chan with produce management of Taylor or revocation of Taylor in order to place regulatory limits on managed assets similar to the FTC to prevent corruption.

Claims 27 and 34 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Faidella, Fan, and Chan in view of Taylor and CN108038954A and Zhang.
Regarding claims 27 and 34 Faidella teaches:
represented by the first benefit certificate (p. 33 (discussing “stock, bond, other trade”) represented by the second benefit certificate (p. 33 (discussing “stock, bond, other trade”) (Note: Examiner is reading in light of the Spec. (0038) which discloses the correlations and recites that “the participant invests more resources to complete.”).
Neither Faidella, Fan, Chan, nor Taylor teach:
wherein a benefit amount..is positively correlated with a benefit amount...
Zhang teaches:
wherein a benefit amount (Zhang p. 2 “bid amount”)...is positively correlated with a benefit amount (p. 2)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Faidella, Fan, Chan, and Taylor with the bidding of Zhang in order to create and free market for the exchange of assets based on supply and demand which drive price.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US10068228 Winklevoss (disclosing random assets distribution)
US10489709 Katz (blockchain system)
US20200019545A1 Ye (same)
WO 2015085393 A1 Jun (same)
WO2018189667A1 Sewel (same)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685    

                                                                                                                                                                                                    
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (12/14/2021) are herein referred to as “Rm.”
        2 Non-Final Rejection (09/24/2021) is herein referred to as “NF.”
        3 Tx stands for transaction.